                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

KARLA ESTRADA,                                      )
                                                    )
                            Petitioner,             )
                                                    )
                       v.                           )       No. 1:19-cv-01868-JPH-MJD
                                                    )
WARDEN,                                             )
                                                    )
                            Respondent.             )

              ORDER GRANTING RESPONDENT’S MOTION TO DISMISS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       Karla Estrada is an Indiana prison inmate who was convicted in a prison disciplinary

proceeding, case number IWP 19-03-0040, of being a habitual rules violator. She was sanctioned

with the loss of telephone and commissary privileges and a suspended period of time in restricted

housing. Dkts. 1-1, p. 3, & 10-3 (Report of Disciplinary Hearing). The Respondent moves to

dismiss Ms. Estrada’s petition for a writ of habeas corpus because her sanctions do not affect the

fact or duration of her confinement. Dkt. 10. Ms. Estrada contends the collateral consequences of

the sanctions – specifically that she had to remain at a lower credit-earning class for two months

longer than she would have if she did not have the conviction – affect the duration of her

confinement and therefore this action should not be dismissed. Dkt. 12. Because a collateral

consequence of a conviction is not a sanction that was imposed in the proceeding being challenged,

it does not affect the fact or duration of confinement for habeas corpus purposes. Accordingly, for

this reason, more fully explained below, the Respondent’s motion is granted.

       In habeas corpus actions, jurisdiction is grounded on the fact or duration of custody. “It is

the custody itself that must violate the Constitution. Accordingly, prisoners who are not seeking

earlier or immediate release are not seeking habeas corpus relief.” Washington v. Smith, 564 F.3d
1350, 1350 (7th Cir. 2009). In other words, “a habeas corpus petition must attack the fact or

duration of one’s sentence; if it does not, it does not state a proper basis for relief.” Id. Typically,

in the context of prison disciplinary proceedings, this means that in order to be considered “in

custody,” the petitioner must have been deprived of good-time credits, Cochran v. Buss, 381 F.3d

637, 639 (7th Cir. 2004) (per curiam), or of credit-earning class, Montgomery v. Anderson, 262

F.3d 641, 644-45 (7th Cir. 2001).

        In Smith v. Wilson, 264 F. App’x 503, 504 (7th Cir. 2008), the Seventh Circuit addressed

and rejected the same argument Ms. Estrada makes here:

               In Indiana, prisoners are categorized as either Class I (in which the prisoner
       earns one day of credit for each day served), Class II (in which a prisoner earns one
       day credit for every two days served), and Class III (in which the prisoner earns no
       credit). Ind. Code § 35-50-6-3. The prison can shift prisoners to lower classes as
       punishment and can raise them to higher classes as reward. Ind. Code §§ 35-50-
       6-4, 35-50-6-7. Smith argues that the mere fact that he was disciplined for an
       offence (regardless of the discipline imposed) caused him to languish in Class III
       because Indiana law requires prisoners to remain offense-free for six months before
       earning elevation to the next-highest class. Smith’s argument – if true – would bring
       his claim within [28 U.S.C.] § 2254 because any offence would necessarily result
       in a six-month period during which he could not earn good-time credits at an
       increased rate.

               The Indiana statute, however, shows that a demotion in class is not the
       automatic result of any discipline imposed and that a prisoner can be reinstated to
       a higher class whenever the prison feels they are deserving (with a review of a
       prisoner’s merit occurring at least every six months). Ind. Code § 35-50-6-4.
       Because loss of credit-earning potential is not an inevitable result of Smith’s
       violations, the disciplinary hearings he attacks do not implicate the length of his
       sentence. Any improvement to his rate of earning good-time credits remains at the
       complete discretion of the prison; his only entitlement is to a re-evaluation of his
       credit-earning class every six months. See Hadley v. Holmes, 341 F.3d 661, 664
       (7th Cir. 2003) (“Section 1983 must be used where a claim, if decided favorably to
       the prisoner, at best might accelerate the accrual of good time”).

       Therefore, under Smith, Washington, Cochran, and Montgomery, supra, Ms. Estrada’s

claim of a collateral consequence from the hearing held in IWP 19-03-0040 is insufficient to

demonstrate a sanction that affects the fact or duration of confinement.

                                                   2
                                          Conclusion

       The Respondent’s October 2, 2019, motion to dismiss, dkt. [10], is granted. This action is

dismissed for lack of jurisdiction. Final judgment consistent with this Order shall now enter.

SO ORDERED.

Date: 11/27/2019




Distribution:

Karla Estrada
215347
Rockville Correctional Facility
Inmate Mail/Parcels
811 West 50 North
Rockville, IN 47872

Natalie Faye Weiss
Indiana Attorney General
natalie.weiss@atg.in.gov




                                                3
